DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 7, 2022 has been entered.

Allowable Subject Matter
Claims 19-27 and 29-37 allowed.
The following is an examiner’s statement of reasons for allowance: This invention deals with a method for wiring a matrix of conductor connection devices for connection of ends of conductors to a plurality of terminals of at least one terminal block, comprising the steps of (a) creating a wiring diagram; selectively illuminating a pair of conductor connection devices to be interconnected according to the wiring diagram with incidental light via a reflector arranged adjacent to said conductor connection devices; (c) inserting ends of a conductor into said pair of conductor connection devices to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed December 7, 2021, have been fully considered and they are persuasive.  Specifically, the applicant’s argument that “More particularly Stanescu utilizes smart labels or tags, i.e. RFID transponders on cable ends and RFID sensors at connection points, which are used to monitor and detect that a particular cable end is at a particular connection point. See the Abstract in Stanescu as well as column 6, line 47 to column 6, line 2 for a description of these features. While Stanescu mentions the use of visual aids such as red or blinking LEDs (column 5, lines 11-19), the actual disclosure of these elements is limited. At the very least, there is no disclosure or suggestion of providing a reflector adjacent to a conductor connection device such as a plug-in connector to selectively illuminate the connection device to which a conductor is to be connected as claimed in method claim 19 and apparatus claims 27 and 30. The newly cited references to Hanses US 8,827,739 and Vesely US 3,936,567 do not overcome the shortcomings of Stanescu. Significantly, both Hanses and Vesely disclose labels including a labelling surface (Hanses) or a reflective layer (Vesely). That is, they are of use in connection with a labelling device such as Stanescu, but as with Stanescu, they do not disclose or suggest providing a reflector adjacent to a conductor connection device to selectively illuminate the device to which a conductor is to be connected. " is persuasive and therefore claims 19-27 and 29-37 have been allowed.


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MAYO III whose telephone number is (571)272-1978.  The examiner can normally be reached on M-Thurs (5:30a-3:00p) Fri 5:30a-2p (w/alternating Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/William H. Mayo III/


William H. Mayo III
Primary Examiner
Art Unit 2847
WHM III
February 12, 2022